Title: To James Madison from James Leander Cathcart, 4 March 1802 (Abstract)
From: Cathcart, James Leander
To: Madison, James


4 March 1802, Leghorn. No. 2. Has learned that the U.S. ship George Washington, which arrived 31 Jan. from Tunis and Naples and sailed a few days later with merchant vessels under convoy, reached Marseilles safely. The President was repaired at Toulon and has sailed for Gibraltar. Eaton arrived in Leghorn on the George Washington and remained until 28 Feb. He will stop at Naples “to determine a point of some importance full details of which is forwarded by him to the department of State by this conveyance” and then proceed directly to Tunis. Before his departure from Leghorn, Eaton received reports from Turner at Tunis that “no alteration had taken place” there. Encloses copies of latest reports from Tripoli and observes that “the very elements seem to have declared in our favor, & if government thinks proper to decree the destruction of Tripoli for the iniquity of their Bashaw, never did, & probably never will so favorable an opportunity present itself.” Swedish admiral Cederström arrived in Leghorn “some days since” after consultation with Commodore Dale; “the result I am not inform’d, but from the circumstance of his taking onboard here a large quantity of cash I presume he will act similar to the Danes.” Is anxious to receive instructions from the president.
 

   
   RC and enclosures (DNA: RG 59, CD, Tripoli, vol. 2). RC 2 pp.; docketed by Wagner; printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:78. Enclosures include a copy of a 20 Dec. 1801 letter to Cathcart from Nicolai C. Nissen at Tripoli discussing the formal protest he made against the Tripolitan Jews for not paying an obligation of $1,929 when it became due, relaying rumors of a reconciliation between the pasha of Tripoli and his brother, reporting a defeat sustained by the pasha’s troops, and describing the “deplorable situation” in Tripoli owing to two years of drought (4 pp.; docketed by Cathcart as received 19 Feb. 1802 “& forwarded to Dept. of State March 4th. 1802”; on the last page Cathcart addressed a note to JM, dated 4 Mar. 1802, in which he commended Nissen’s conduct relative to the Jews and criticized Richard O’Brien’s “system of dependance & implicit faith in the Sanhedrim [sic]”). Cathcart apparently also enclosed an extract from another letter to him from Nissen, 25 Dec. 1801, reporting that a “most violent gale of wind” had destroyed several ships, including the pasha’s thirteen-gun corvette, and inquiring whether an action for debt should be brought against the Jews in Europe (1 p.; Cathcart appended the note, “I am of opinion that no action ought to be brought against the Tripoline Jews at Leghorn, the debt ought undoubtedly to be paid by those who contracted it”); and a copy of a note from Nissen headed, “Departure & arrival of Cruisers at Tripoli Decr. 25. 1801,” describing the movements and appearance of Tripolitan cruisers (1 p.; filed with Cathcart to JM, 28 Dec. 1801; printed ibid., 1:645–46). Cathcart may also have enclosed a copy of a letter to him from Capt. Samuel Barron at Malta, 9 Jan. 1802, commenting on the violent winds he had encountered on his voyage from Leghorn and conveying news from Tripoli received through Joseph Pulis, the consul at Malta (2 pp.; printed ibid., 2:15–16), to which Cathcart appended a “Memorandum” stating that he felt “highly sensible of the honor confer’d on him by the President & Senate in their appointment of Mr. Pulis merely from his recommendation” and that although Pulis did not speak English, “to counterballance that inconveniency he corresponds with all the Barbary States & has it in his power more than any other person to procure us accurate intelligence.”



   
   See Eaton to JM, 22 Feb. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:483).



   
   A full transcription of this document has been added to the digital edition.

